Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 1 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 2 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 3 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 4 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 5 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 6 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 7 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 8 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 9 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 10 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 11 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 12 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 13 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 14 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 15 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 16 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 17 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 18 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 19 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 20 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 21 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 22 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 23 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 24 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 25 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 26 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 27 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 28 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 29 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 30 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 31 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 32 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 33 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 34 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 35 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 36 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 37 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 38 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 39 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 40 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 41 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 42 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 43 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 44 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 45 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 46 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 47 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 48 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 49 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 50 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 51 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 52 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 53 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 54 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 55 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 56 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 57 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 58 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 59 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 60 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 61 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 62 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 63 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 64 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 65 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 66 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 67 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 68 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 69 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 70 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 71 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 72 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 73 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 74 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 75 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 76 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 77 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 78 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 79 of 80
Case 17-64941-sms   Doc 1    Filed 08/28/17 Entered 08/28/17 11:27:19   Desc
                            Petition Page 80 of 80
